PER CURIAM.
By this appeal Appellant, the divorced wife of Appellee, contests the trial court’s order reducing alimony from $708.33 to $600.00 per month.
Our review of the record reveals that competent evidence was presented to the trial court reflecting a material change in *390the husband’s health, financial ability and economic prospects for his business. Since the evidence clearly shows the husband’s financial incapacity to continue alimony payments in the amount agreed upon by the parties and ordered by the divorce decree, it is axiomatic that the trial judge in his discretion may modify the decree and order a reduction. Therefore, the decree appealed is
Affirmed.
RAWLS, Acting C. J., and JOHNSON and SPECTOR, JJ., concur.